           Case 1:19-cv-10559-LGS Document 42 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------
                                                              X
                                                              :
 JON ROSATO, on behalf of himself and                         :
 similarly situated individuals,                              :   19 Civ. 10559 (LGS)
                                                              :
                                            Plaintiff         :          ORDER
                                                              :
                            -against-                         :
                                                              :
 THE CITY OF NEW YORK,                                        :
                                                              :
                                            Defendant.        :
 -------------------------------------------------------------X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS the Order, dated September 22, 2020, terminated Plaintiff’s counsel and

directed Plaintiff to enter an appearance through counsel or via the Southern District of New

York’s Pro Se Intake Unit by October 22, 2020 (Dkt. No. 39).

        WHEREAS Plaintiff has not entered an appearance in this case. It is hereby

        ORDERED that, no later than November 6, 2020, (i) new counsel for Plaintiff, if any,

shall enter an appearance in this matter; (ii) Plaintiff shall submit a letter to the Southern District

of New York’s Pro Se Intake Unit1 stating that he intends to proceed pro se without an attorney;

or (iii) Plaintiff shall submit a letter to the Pro Se Intake Unit asking for an extension of time to

retain new counsel. If none of these occurs, the case will be dismissed for failure to prosecute.

It is further

        ORDERED that by October 30, 2020, Defendant shall serve a copy of this Order on

Plaintiff and file proof of service.

Dated: New York, New York
       October 23, 2020


1
  Instructions for contacting the Pro Se Intake Unit are available at:
https://www.nysd.uscourts.gov/prose.
